DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The disclosure is objected to because of the following informalities:
	The written disclosure is required to amend, without raising new matter issues, to make coherent with the terminologies recited in pending claims.  
	For example, terms “a first conductive component” (claims 1, 3, 16 and 20), “a second conductive component” (claims 1, 4, 5, 16, 18 and 20) and “a light detecting device” (claim 16) were not appeared in the originally written disclosure.   Based on Examiner’s best understanding, it seems that “a first conductive component”, “a second conductive component”, and “a light detecting device” are equivalent to “a pad 126” (which is made of copper), “a pad 144” (which is made of copper) and “a photodiode”, respectively.  
	A “light detecting device” can be a photodiode type, photoresistor type, photocell type, or phototransistor type.   In fact, using “a light detecting device” in claims, which is not appeared in the written disclosure, would raise a new matter, because “a light detecting device” (i.e. can either be a photodiode type, photoresistor type, photocell type, or phototransistor type) is a broader term as compared to “a photodiode.”  In this regard, the entire originally filed written disclosure merely mentioned photodiodes, but not included the photoresistors, photocells or phototransistors.   In addition, the terms “conductive component” is also a broader term as compared to “a pad”, as the .  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
not appeared in the originally written disclosure.   It seems to the Examiner that “a first conductive component”, “a second conductive component”, and “a light detecting device” are equivalent to “a pad 126” (which is made of copper), “a pad 144” (which is made of copper) and “a photodiode”, respectively.  
A “light detecting device”, which can either be a photodiode type, photoresistor type, photocell type, or phototransistor type, is a broader term as compared to “a photodiode.”  In this regard, the entire originally filed written disclosure merely mentioned photodiodes, but not included the photoresistors, photocells or phototransistors.   In addition, the terms “conductive component” is also a broader term as compared to “a pad”, as the “conductive component” may refer to any conductive element, e.g. interconnect, gate electrode, via, wiring layer …..etc.    
(Note )  All dependent claims are also subjected to 112-first-paragraph rejection, as all dependent claims dependent from rejected independent claims and thus inherent the same deficiencies as that of independent claims. 
The applicant is invited to clarify the foregoing issues and make proper amendment to pending claims and thus avoid new matter issues.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 1-6, 8, 9, 11, 12 and 14-20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Kagawa et al. (WO 2015/050000, publication date: April 9, 2015).
	In re claim 1, Kagawa et al. in Figs. 4, 5, 9, 17, 28 and corresponding text, teach a light detecting device, comprising: 
*	a first semiconductor section 21 (i.e. an upper substrate) including: 
	-- a first semiconductor layer 31 including a plurality of photoelectric conversion elements (i.e. elements of photodiode, such as source and drain of photodiodes, English translation, page 23, 12th paragraph, not shown in drawing; note: there are a plurality of, not just one, of photoelectric conversion elements, as illustrated in Fig. 29, which shows a pixel array unit, which requires photoelectric diodes to work as the light detecting device), and 

*	a second semiconductor section 22 including: 
	--  a second semiconductor layer 42 including a logic circuit (English translation, page 22, 8th paragraph, Fig.28), and 
	--  a second multilayer wiring layer L21/L22 including a second conductive component 52 (Figs.5, 9); wherein the first and second semiconductor sections 21 and 22 are bonded together (Fig.17) such that the first conductive component L13 or 51 of the first multilayer wiring layer 32 and the second conductive component 52 of the second multilayer wiring layer L21/L22 are directly bonded to each other;
	wherein a first surface (i.e. the bottom surface) of the pad 221 is electrically connected to the first conductive component L13 or 51 via one wiring of one of the plurality of first wiring layers L11/L12, and 
	wherein a thickness of the pad 221 is greater than a thickness of the first conductive component L13 or 51 (English translation, page 16, 5th paragraph and Fig.17).
 

    PNG
    media_image1.png
    625
    377
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    557
    382
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    654
    414
    media_image3.png
    Greyscale

	In re claims 2 and 17, Kagawa et al. in Fig. 17 and corresponding text, teach that at least a portion of a second surface (i.e. top surface) of the pad opposite to the first surface (i.e. the bottom surface) of the pad 221 is exposed by a hole OP41 extending through the first semiconductor layer 31.

	In re claim 3, Kagawa et al. in Fig. 17 and corresponding text, teach that the first conductive component L13 or 51 includes copper (English translation, page 6, 9th paragraph).
	In re claim 4, Kagawa et al. in Fig.17 and corresponding text, teach that the second conductive component 52 includes copper (English translation, page 6, the very last line).

	In re claims 5 and 18, Kagawa et al. in Fig. 17 and corresponding text, teach that the thickness of the pad 221 is greater than a thickness of the second conductive component 52 (English translation, page 16, 5th paragraph and Fig.17).

	In re claims 6 and 19, Kagawa et al. in Figs. 4, 8, 17 and corresponding text, teach that the pad 221 is arranged over several of the plurality of first wiring layers L11/L12 (Fig. 4, 8) of the first multilayer wiring layer 32.

	In re claim 8, Kagawa et al. in Figs. 4, 8, 17, 20 and corresponding text, teach that the second surface (i.e. the top surface) of the pad 221 is a light receiving surface, i.e. the light shine on the top side of the device 11 because Fig. 20 shows that the on-chip lens 33 are disposed on the top side of the device, wherein the on-chip lens 33 are to collect the light from the top (English translation, page 5, 6th paragraph).  

	In re claim 9, Kagawa et al. in Fig. 17 and corresponding text, teach that the pad 221 has a form of a geometric shape.

	In re claim 11, Kagawa et al. in Figs. 17, 20 and corresponding text, teach further comprising an on-chip microlens 33 and a color filter 34 provided above the plurality of photoelectric conversion elements.

	In re claim 12, Kagawa et al. teach further comprising a plurality of pixel transistors (not illustrated in drawings, English translation, page 28, 4th paragraph).

	In re claim 14, Kagawa et al. in Figs. 17, 20 and corresponding text, teach that the pad 221 is formed in a region opposite to a region where the on-chip microlens 33 and the color filter 34 are formed.

	In re claim 15, Kagawa et al. in Figs. 9, 17 and corresponding text, teach that the second multilayer wiring layer L21/L22 includes a plurality of second wiring layers including wirings. 

	In re claim 16, Kagawa et al. in Figs. 4, 5, 9, 17, 28, 39 and corresponding text, teach an electronic apparatus, comprising:
a light detecting device (English translation, page 23, 12th paragraph, not shown in drawing; note: there are a plurality of, not just one, of photoelectric conversion elements, as illustrated in Fig. 29, which shows a pixel array unit, which requires photoelectric diodes to work as the light detecting device); and
a signal processing portion 918 (Fig. 39) for processing a signal output from the light detecting device,

a first semiconductor section 21 including:
   	a first semiconductor layer 31 including a plurality of photoelectric conversion elements (i.e. element of photodiodes, such as source and drain of photodiode, not shown in drawing; note: there are a plurality of, not just one, of photoelectric conversion elements, as illustrated in Fig. 29, which shows a pixel array unit, which requires photoelectric diodes to work as the light detecting device), and
		a first multilayer wiring layer 32 including a pad 221 for external 	 	 	      connection, a plurality of first wiring layers L11/L12 including wirings, and a 	 	      first conductive component L13 or 51 (Figs. 4 and 8); and
a second semiconductor section 22 including:
		a second semiconductor layer 42 including a logic circuit (English 	 	 	     translation, page 22, 8th paragraph, Fig.28), and 
		a second multilayer wiring layer L21/L22 including a second conductive 	 	    component 52 (Figs. 5, 9); wherein the first and second semiconductor 	 	  	    sections 21 and 22 are bonded together (Fig. 17) such that the first conductive 	    component L13 or 51 of the first multilayer wiring layer 32 and the second 	  	    conductive component 52 of the second multilayer wiring layer L21/L22 are 	 	    directly bonded to each other, wherein a first surface (i.e. the bottom surface) 	 	    of the pad 221 is electrically connected to the first conductive component L13 	 	    or 51 via one wiring of one of the plurality of first wiring layers L11/L12 through 	    a via and wherein a thickness of the pad 221 is greater than a thickness of the 	  (English translation, page 16, 5th 	 	  	   paragraph and Fig.17).

	In re claim 20, Kagawa et al. in Figs. 4, 5, 9, 17, 28, 39 and corresponding text, teach a light detecting device (e.g. photodiode, English translation, page 23, 12th paragraph), comprising:
a first semiconductor section 21 including:
   	a first semiconductor layer 31 including a plurality of photoelectric conversion elements (i.e. element of photodiodes, such as source and drain of photodiode, English translation, page 23, 12th paragraph, not shown in drawing; note: there are a plurality of, not just one, of photoelectric conversion elements, as illustrated in Fig. 29, which shows a pixel array unit, which requires photoelectric diodes to work as the light detecting device), and
		a first multilayer wiring layer 32 including a pad 221 for external 	 	 	      connection, a plurality of first wiring layers L11/L12, a wiring (i.e. one of L13 		     in Fig. 8), and a first conductive component L13 or 51 (Figs. 4 and 8); and
a second semiconductor section 22 including:
		a second semiconductor layer 42 including a logic circuit (English 	 	 	     translation, page 22, 8th paragraph, Fig.28), and 
		a second multilayer wiring layer L21/L22 including a second conductive 	 	    component 52 (Figs. 5, 9); 
		wherein the first and second semiconductor sections 21 and 22 are 		 	    bonded together (Fig. 17) such that the first conductive component L13 or 51 	 
		wherein a first surface (i.e. the bottom surface) of the pad 221 is 	 	   	    electrically connected to the first conductive component L13 or 51 via the 	 	    wiring (i.e. one of L13 in Fig. 8), and
		wherein a thickness of the pad 221 is greater than a thickness of the 	 	    first conductive component L13 or 51 (English translation, page 16, 5th 	 	   	    paragraph and Fig.17).

8.	Claim(s) 1-6, 8, 9, 11, 12 and 14-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kagawa et al. (US 2016/0233264).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed 
	In re claim 1, Kagawa et al. in Figs. 4, 5, 9, 17, 28 and corresponding text, teach a light detecting device, comprising: 
*	a first semiconductor section 21 (i.e. an upper substrate) including: 
	-- a first semiconductor layer 31 including a plurality of photoelectric conversion elements (i.e. elements of photodiode, such as source and drain of photodiodes, [0323], [0378], not shown in drawing; note: there are a plurality of, not just one, of photoelectric conversion elements, as illustrated in Fig. 29, which shows a pixel array unit, which requires photoelectric diodes to work as the light detecting device, [0410]), and 
	-- a first multilayer wiring layer 32 including a pad 221 for external connection, a plurality of first wiring layers L11/L12 including wirings, and a first conductive component L13 or 51 (Figs. 4, 8); and 
*	a second semiconductor section 22 including: 
	--  a second semiconductor layer 42 including a logic circuit ([0306], [0360], Fig.28), and 
	--  a second multilayer wiring layer L21/L22 including a second conductive component 52 (Figs.5, 9); wherein the first and second semiconductor sections 21 and 22 are bonded together (Fig.17) such that the first conductive component L13 or 51 of the first multilayer wiring layer 32 and the second conductive component 52 of the second multilayer wiring layer L21/L22 are directly bonded to each other;

	wherein a thickness of the pad 221 is greater than a thickness of the first conductive component L13 or 51 ([0232] and Fig.17).
 

    PNG
    media_image1.png
    625
    377
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    557
    382
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    654
    414
    media_image3.png
    Greyscale

	In re claims 2 and 17, Kagawa et al. in Fig. 17 and corresponding text, teach that at least a portion of a second surface (i.e. top surface) of the pad opposite to the first surface (i.e. the bottom surface) of the pad 221 is exposed by a hole OP41 extending through the first semiconductor layer 31.

	In re claim 3, Kagawa et al. in Fig. 17 and corresponding text, teach that the first conductive component L13 or 51 includes copper ([0110]).

	In re claim 4, Kagawa et al. in Fig.17 and corresponding text, teach that the second conductive component 52 includes copper ([0116]).

	In re claims 5 and 18, Kagawa et al. in Fig. 17 and corresponding text, teach that the thickness of the pad 221 is greater than a thickness of the second conductive component 52 ([0232]).

	In re claims 6 and 19, Kagawa et al. in Figs. 4, 8, 17 and corresponding text, teach that the pad 221 is arranged over several of the plurality of first wiring layers L11/L12 (Fig. 4, 8) of the first multilayer wiring layer 32.

	In re claim 8, Kagawa et al. in Figs. 4, 8, 17, 20 and corresponding text, teach that the second surface (i.e. the top surface) of the pad 221 is a light receiving surface, i.e. the light shine on the top side of the device 11 because Fig. 20 shows that the on-chip lens 33 are disposed on the top side of the device, wherein the on-chip lens 33 are to condense the light from the top ([0097]).  

	In re claim 9, Kagawa et al. in Fig. 17 and corresponding text, teach that the pad 221 has a form of a geometric shape.

	In re claim 11, Kagawa et al. in Figs. 17, 20 and corresponding text, teach further comprising an on-chip microlens 33 and a color filter 34 ([0097]) provided above the plurality of photoelectric conversion elements.
	In re claim 12, Kagawa et al. teach further comprising a plurality of pixel transistors (not illustrated in drawings, [0306], [0360], [0323]).

	In re claim 14, Kagawa et al. in Figs. 17, 20 and corresponding text, teach that the pad 221 is formed in a region opposite to a region where the on-chip microlens 33 and the color filter 34 are formed.

	In re claim 15, Kagawa et al. in Figs. 9, 17 and corresponding text, teach that the second multilayer wiring layer L21/L22 includes a plurality of second wiring layers including wirings. 

	In re claim 16, Kagawa et al. in Figs. 4, 5, 9, 17, 28, 39 and corresponding text, teach an electronic apparatus, comprising:
a light detecting device (e.g. photodiode, [0323], [0404], [0410]); and
a signal processing portion 918 (Fig. 39) for processing a signal output from the light detecting device,
	wherein the light detecting device includes:
a first semiconductor section 21 including:
   	a first semiconductor layer 31 including a plurality of photoelectric conversion elements (i.e. element of photodiodes, such as source and drain of photodiode, [0323], [0378], not shown in drawing; note: there are a plurality of, not just one, of photoelectric conversion elements, as illustrated in Fig. 29, s to work as the light detecting device, [0410]), and
		a first multilayer wiring layer 32 including a pad 221 for external 	 	 	      connection, a plurality of first wiring layers L11/L12 including wirings, and a 	 	      first conductive component L13 or 51 (Figs. 4 and 8); and
a second semiconductor section 22 including:
		a second semiconductor layer 42 including a logic circuit ([0306], [0360], 	 	      Fig.28), and 
		a second multilayer wiring layer L21/L22 including a second conductive 	 	    component 52 (Figs. 5, 9); wherein the first and second semiconductor 	 	  	    sections 21 and 22 are bonded together (Fig. 17) such that the first conductive 	    component L13 or 51 of the first multilayer wiring layer 32 and the second 	  	    conductive component 52 of the second multilayer wiring layer L21/L22 are 	 	    directly bonded to each other, wherein a first surface (i.e. the bottom surface) 	 	    of the pad 221 is electrically connected to the first conductive component L13 	 	    or 51 via one wiring of one of the plurality of first wiring layers L11/L12 through 	    a via and wherein a thickness of the pad 221 is greater than a thickness of the 	 	    first conductive component L13 or 51 ([0232] and Fig.17).

	In re claim 20, Kagawa et al. in Figs. 4, 5, 9, 17, 28, 39 and corresponding text, teach a light detecting device (e.g. photodiode, [0323], [0404], [0410]), comprising:
a first semiconductor section 21 including:
s to work as the light detecting device, [0410]), and
		a first multilayer wiring layer 32 including a pad 221 for external 	 	 	      connection, a plurality of first wiring layers L11/L12, a wiring (i.e. one of L13 		     in Fig. 8) , and a 	first conductive component L13 or 51 (Figs. 4 and 8); and
a second semiconductor section 22 including:
		a second semiconductor layer 42 including a logic circuit ([0306], [0360], 	 	      Fig.28), and 
		a second multilayer wiring layer L21/L22 including a second conductive 	 	    component 52 (Figs. 5, 9); 
		wherein the first and second semiconductor sections 21 and 22 are 		 	    bonded together (Fig. 17) such that the first conductive component L13 or 51 	 	    of the first multilayer wiring layer 32 and the second conductive component 52 	 	    of the second multilayer wiring layer L21/L22 are directly bonded to each 		    other, 
		wherein a first surface (i.e. the bottom surface) of the pad 221 is 	 	   	    electrically connected to the first conductive component L13 or 51 via the 	 	    wiring (i.e. one of L13 in Fig. 8) , and
.

Allowable Subject Matter
9.	Claims 7, 10, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, only if the 112-first-paragraph rejection issues will be resolved.
10.	The following is a statement of reasons for the indication of allowable subject matter:  the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2016/0233264.   The improvement comprises: another wiring of one of the plurality of first wiring layers is connected to another surface of the pad, adjacent to the first and second surfaces of the pad (claim 7); and a height of the pad is below a height of a first layer of the plurality of first wiring layers in a vertical direction (claim 10).

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	In re claim 1, Umebayashi et al. (US 2010/0238331), in annotated Fig.21 and corresponding text, teach a light detecting device, comprising: 
*	a first semiconductor section S1 including: 

	--  a first multilayer wiring layer 72/71/64/65/40/44 including a pad 72 (i.e. an electrode pad, [0097]) for external connection, a plurality of first wiring layers 71/65/40 including wirings 40, and a first conductive component 44 or CP1; and 
*	a second semiconductor section S2 including: 
	--  a second semiconductor layer 55 including a logic circuit 25, and 
	--  a second multilayer wiring layer 53 including a second conductive component CP2; wherein the first and second semiconductor sections S1 and S2 are bonded together such that the first conductive component CP1 of the first multilayer wiring layer and the second conductive component CP2 of the second multilayer wiring layer are directly bonded to each other. 

    PNG
    media_image4.png
    554
    986
    media_image4.png
    Greyscale

wherein a first surface of the pad 72 is electrically connected to the first conductive component CP1 via one wiring of one of the plurality of first wiring layers 71/65/40, and wherein a thickness of the pad 72 is greater than a thickness of the first conductive component CP1 (missing limitations).
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Oct. 22, 2021



/HSIEN MING LEE/